DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment received on 04/24/2022:
Claims 1-14, 16-21 are currently examined.  
Claims 15 is cancelled.
The 112(b) rejection to claim 10 is withdrawn in light of the amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-14 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ramon Moreno et al. (US 2011/0037034 A1, cited by the applicant, 09/08/2021)(“Moreno” hereinafter) in view of Imerys (G-200 HP Product Specification)(“Imerys” hereinafter), as evidenced by MSDS (Imerys G-200 HP Material Safety Data Sheet)(“MSDS” hereinafter) with respect to claims 6, 10 and 19, as evidenced by Michaud (911 Metallurgist, cited in the previous office action)(“Michaud” hereinafter) with reference to claim 7, and as evidenced by Mesh (U.S. Mesh vs. Micron, cited in the previous office action) (“Mesh” hereinafter) with respect to claims 8 and 20.

Regarding claim 1, Moreno teaches that the disclosure provides… an agglomerated stone item (see Moreno at [0015]), which is taken to meet the claimed artificial agglomerate stone material, comprising 
inorganic fillers (see Moreno at [0015] teaching an inorganic filler) and 
a hardened organic resin (see Moreno at [0015] teaching a binder… and subsequently hardening by heat, and see Moreno [0040]-[0041] teaching the binder is prepared in the conventional manner… said binder generally comprises: a commercially obtainable conventional polyester resin),
wherein the inorganic fillers comprise feldspar granules (see Moreno at [0034] and [0038] teaching in a particular embodiment, one or more of the following inorganic materials is used… wherein feldspar is featured in the list).

Moreno does not explicitly teach a combination of oxides according to either Formula A or B based on the weight of the feldspar granules.
Like Moreno, Imerys teaches feldspar (see Imerys at Title and 1st paragraph teaching a commercially product, G-200 HP feldspar).  The G-200 HP feldspar product is a high potassium aluminum silicate ground to 200 mesh (see Imerys at paragraph 1, sentence 1), with a chemical analysis (or composition) shown below (see Imerys at Chemical Analysis Table) and a particle size (see Imerys at Physical Properties Table, row 4).  The G-200 HP feldspar product meets the claimed feldspar granules.

Claim 1, Formula B
Imerys at Chemical Analysis Table
SiO2
60.0 – 69.5 wt%
65.9 %
Al2O3
17.0 – 20.0 wt%
18.2 %
K2O
12.0 – 16.9 wt%
13.2 %


Examiner respectfully notes that the oxides Na2O, Fe2O3 and TiO2 are optional components for Formula B and are not positively required, thus, is being treated as not required by the claim limitation.  Furthermore, the mass percent of the oxides SiO2, Al2O3 and K2O taught by Imerys is within the claimed ranges, thus it has been held that ‘where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness has been established (see MPEP § 2144.05 I).
Additionally, it has been held that “the simple substitution of one known element for another to obtain predictable results” is likely to be obvious (see MPEP § 2143.B).  
As such, it would have been obvious for one of ordinary skill in the art to substitute feldspar taught by Moreno with G-200 HP feldspar taught by Imerys because they are both feldspar minerals. 









Regarding claims 2 and 16, Moreno as modified by Imerys teaches the limitations as applied to claim 1 above, and Moreno as modified by Imerys further teaches feldspar raw material containing the oxides SiO2, Al2O3 and K2O (please see claim 1 rejection. The limitation in claims 2 and 16 is met by the prior art as outlined in claim 1 using Formula B).

Regarding claim 3, Moreno as modified by Imerys teaches the limitations as applied to claim 1 above, and Imerys further teaches wherein the feldspar granules of Formula B comprise: 

Claim 3, Formula B
Imerys at Chemical Analysis Table
SiO2
63.5 – 68.0 wt%
65.9 %
Al2O3
17.0 – 19.0 wt%
18.2 %
K2O
13.0 – 16.0 wt%
13.2 %


The oxides Na2O,CaO, Fe2O3 and TiO2 are optional components for Formula B and are not positively required, thus, is being treated as not required by the claim limitation.  Furthermore, the mass percent of the oxides SiO2, Al2O3 and K2O taught by Imerys is within the claimed ranges, thus it has been held that ‘where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness has been established (see MPEP § 2144.05 I).

Regarding claims 4 and 17, Moreno as modified by Imerys teaches the limitations as applied to claim 1 above, and as mentioned Imerys teaches 65.9 % SiO2-, 18.2 % Al2O3 and 13.2 % K2O (see Imerys at Chemical Analysis Table).  One of ordinary skill in the art would be able to determine the sum of the weight percentages of SiO2-, Al2O3 and K2O, which is 97.3 % (65.9 + 18.2 + 13.2), and overlaps with the claimed at least 85 wt.%, based on the weight of the feldspar granules (claim 4); and at least 90 wt.%, based on the weight of the feldspar granules (claim 17),  thus in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I)).
Furthermore, as mentioned in claim 1, the oxide Na2O is an optional component and is not positively required, thus, is being treated as not required by the claim limitation or having a 0 wt%.  

Regarding claims 5 and 18, Moreno as modified by Imerys teaches the limitations as applied to claim 1 above, and as mentioned Imerys teaches 65.9 % SiO2- and 18.2 % Al2O3 (see Imerys at Chemical Analysis Table).  One of ordinary skill in the art would be able to determine the ratio of the weight percent of SiO2/Al2O3 in the feldspar granules, which is 3.6 (65.9 ÷ 18.2), and is within the claimed 3.2-3.8 (claim 5); and 3.2-3.8 (claim 18), thus in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I)).

Regarding claims 6, and 10, Moreno as modified by Imerys teaches the limitations as applied to claim 1 above. Examiner respectfully notes that the crystalline silica in a range 0 - 10.0 wt.% in claim 6, is an optional component and is not positively required.  Similarly, the crystalline silica content is <15 wt.% in claim 10, is also an optional component since 0 wt.% is less than 15 wt.%, and is not positively required, thus, is being treated as not required by the claim limitations, but in the interest of advancing prosecution, the claims are rejected as outlined below.
As mentioned Imerys teaches a product, G-200 HP feldspar (see Imerys at Title), which overlaps the claimed wherein the feldspar granules comprise crystalline silica in a range 0-10.0 wt.% based on the weight of the feldspar granules (claim 6); and wherein the crystalline silica content of the artificial agglomerate stone material is <15 wt.% (claim 10), as evidenced by MSDS (see MSDS at Section 1, product trade name teaching G-200 HP, and see MSDS at Section 2, 3rd row teaching crystalline silica, quartz is 7 wt%-13 wt%).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 

Regarding claim 7, Moreno as modified by Imerys teaches the limitations as applied to claim 1 above, and Imerys further teaches that G-200 HP contains ~87%-93% feldspar and 7%-13% crystalline silica, quartz (see MSDS at section 2, rows 2 and 3), wherein the ~87%-93% feldspar overlaps with the claimed wherein the feldspar granules comprise a crystalline phase in a range 80.0-99.0 wt.%, based on the weight of the feldspar granules, as evidenced by Michaud as outlined below.
Michaud teaches feldspar (see Michaud at page 1, 1st paragraph, 1st sentence teaching feldspars constitute a group of similar minerals).  Michaud also teaches crystals, in the monoclinic system… or in the triclinic system (see Michaud at page 1, 1st paragraph, 2nd sentence), and in commercial quantity and condition, feldspar is found mostly in pegmatite dikes (coarsely crystalline granite)… feldspar containing a certain proportion of quartz is saleable (see Michaud at page 3, 1st paragraph, 1st and 4th sentences).  
As such, one of ordinary skill in the art would appreciate that Michaud teaches that in commercial quantity and condition, feldspar is found mostly in pegmatite dikes (coarsely crystalline granite) with a certain proportion of quartz (or crystalline silica).  Thus, the commercially available G-200 HP taught by Imerys containing ~87%-93% feldspar is coarsely crystalline that meets the claimed crystalline phase in a range 80.0-99.0 wt.%, with a certain proportion of quartz (i.e., 7%-13% crystalline silica).

Regarding claims 8 and 20, Moreno as modified by Imerys teaches the limitations as applied to claim 1 above, and Imerys further teaches average particle size of 13.3 µm (see Imerys at Physical Properties Table, row 4), 5.0% retained for 325 mesh (see Imerys at Physical Properties Table, rows 6 and 8), or 44 microns (as evidenced by Mesh, see Mesh at Table).
One of ordinary skill in the art would appreciate that since 5.0% feldspar granules are retained in the 325 mesh, then 95% of the granules are smaller than the 325 mesh, which overlaps with the claimed D90 < 50 micrometers (claim 8).  
One of ordinary skill in the art would also appreciate that the average particle size of the feldspar granules is 13.3 µm, and 95% of the granules are of the granules are smaller than the 325 mesh (44 microns).  It would have been obvious to one of ordinary skill in the art that the majority of the particle sizes of the feldspar granules is 13-44 microns, thus overlapping with the claimed range between 10-40 micrometers (claim 20).  
With respect to the above ranges, it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I).

Regarding claims 9 and 21, Moreno as modified by Imerys teaches the limitations as applied to claim 1 above, and Moreno further teaches example 2 wherein 27.1% ground feldspar is featured, and the percentage is expressed by weight with respect to the total weight of the homogenous mass (see Moreno at [0082] and [0086]). The 27.1% feldspar is within the claimed 2 to 70 wt% based on the weight of the artificial agglomerate stone material (claim 9); and the claimed 2 to 50 wt% based on the weight of the artificial agglomerate stone material (claim 21).
With respect to the above ranges, it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I).

Regarding claim 11, Moreno as modified by Imerys teaches the limitations as applied to claim 1 above, and Moreno further teaches example 2 wherein the inorganic filler is 32% micronized cristobalite, 23% ground silica, and 27.1% ground feldspar, and the percentage is expressed by weight with respect to the total weight of the homogenous mass (see Moreno at [0082]-[0086]).  One of ordinary skill in the art would appreciate that the sum of the inorganic fillers is 82.1% (32 + 23 + 27.1), which overlaps with the claimed the amount of the inorganic fillers is at least 70 wt% based on the weight of the artificial agglomerate stone material.  It has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I).

Regarding claim 12, Moreno as modified by Imerys teaches the limitations as applied to claim 1 above, and Moreno as modified by Imerys further teaches the artificial agglomerate according to claim 1 having an apparent density of 2000 – 2600 kg/m3 (the agglomerated stone item of Moreno as modified by Imerys comprising feldspar of mixed oxides overlapping with Formula B and polyester resin is similar to the claimed limitations in claim 1.  Thus, the product, artificial agglomerate of Moreno as modified by Imerys having an apparent density of 2000 – 2600 kg/m3, is expected to follow from the substantially similar feldspar and organic resin of the claimed and prior art artificial stone product.
In addition, it has been held that  "where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristics relied on"); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980) (indicating that the burden of proof can be shifted to the applicant to show that the subject matter of the prior art does not possess the characteristic relied on whether the rejection is based on inherency under 35 U.S.C. 102  or obviousness under 35 U.S.C. 103) (see MPEP § 2183).  	

Regarding claim 13, Moreno as modified by Imerys teaches the limitations as applied to claim 1 above, and Moreno further teaches artificial agglomerate stone material according to claim 1, which is in the form of a slab (see Moreno at [0082] teaching example 2, a slab… has been manufactured).

Regarding claim 14, Moreno as modified by Imerys teaches the limitations as applied to claim 1 above.  Moreno as modified by Imerys further teaches a process for preparing an artificial agglomerate stone material as defined by claim 1 (see Moreno at [0015] teaching that the present disclosure provides, in one aspect, a method for obtaining an agglomerated stone item… which consists of a mixture comprising a binder, an inorganic filler), comprising:
a) mixing a hardenable organic resin and inorganic fillers comprising the feldspar granules as defined in claim 1 (see Moreno at [0015] teaching a method for obtaining an agglomerated stone item… which consists of a mixture comprising a binder, an inorganic filler),
b) vacuum vibrocompacting the unhardened mixture obtained in a) in a mold, and c) hardening the compacted mixture obtained in b) (see Moreno at [0015] teaching a step of pressing said mixture by vacuum vibrocompression and subsequently hardening by heat, and see Moreno at [0075] teaching the distributed mass in the form of slab was molded by means of a vacuum vibrocompression press).





















Regarding claim 19, Moreno as modified by Imerys teaches the limitations as applied to claim 1 above.  Examiner respectfully notes that the crystalline silica in a range 0-5.0 wt.% based on the weight of the feldspar granules (claim 19) is an optional component and is not positively required, and thus being treated as being taught by the prior art Moreno in view of Imerys.






















Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Moreno in view of Imerys as applied to claim 1 above, and further in view of Michaud.

Regarding claim 19, Moreno as modified by Imerys teaches the limitations as applied to claim 1 above.  As mentioned above, the crystalline silica in a range 0-5.0 wt.% based on the weight of the feldspar granules (claim 19) is an optional component and is not positively required.  But in the interest of advancing prosecution, the claim is rejected as outlined below.
Like Moreno and Imerys, Michaud teaches feldspar (see Michaud at page 1, 1st paragraph, teaching feldspars constitute a group of similar minerals).  Michaud also teaches that in commercial quantity and condition, feldspar is found mostly in pegmatite dikes (coarsely crystalline granite)… the feldspar and the quartz (or silica) are often crystallized in separate large masses… sometimes the two minerals are intergrown… feldspar containing a certain proportion of quartz is saleable; No. 1 contains less than 5% of quartz (see Michaud at page 3, 1st paragraph, 1st and 3rd-5th sentences).  The feldspar being crystallized containing less than 5% of quartz is taken to meet the claimed range in claim 19 and crystalline silica.  
Furthermore, Michaud teaches that the lowest grades are used for… artificial stone featured in the list (see Michaud at page 3, 1st paragraph, last sentence).
Additionally, it has been held that “the simple substitution of one known element for another to obtain predictable results” is likely to be obvious (see MPEP § 2143.B).  In this case, one of ordinary skill in the art would appreciate that there are feldspar raw materials containing less than 5% of quartz that could be used as a substitute for the feldspar of Moreno in view of Imerys.
As such, it would have been obvious for one of ordinary skill in the art to substitute feldspar containing less than 5% quartz (or crystalline silica) taught by Michaud, with the feldspar taught by Moreno in view of Imerys because they are both feldspar minerals.

Response to Arguments
Applicant’s arguments, specifically the crystalline structure of the feldspar granules is lost due to melting of the feldspar (see Applicant’s arguments at page 7, last paragraph to page 8, paragraph 3), filed 04/27/2022, with respect to claim 1 have been fully considered and are persuasive.  However, a new grounds of rejection is made in view of Moreno and Imerys as outlined above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735